DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 or 35 U.S.C. 103 rejections of claim(s) 1-5, 7-13 and 15-20 have been considered but are moot because the new ground of rejection over Porter US 2013/0158592 in view of Shrivastava et al. US 2012/0083868, and Hyodoh et al. US 2003/0040772 in view of Shrivastava et al. US 2012/0083868.  Shrivastava et al. teaches an implant (figure 1) having a first lateral edge and a second lateral edge opposite the first lateral edge, the first and second lateral edges extending between a proximal mesh end and a distal mesh end being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration (paragraph 0013, 0037; self-expanding member 16 may be modified by overlapping the edges to form a volume-reduced form having a generally coiled, tubular configuration for insertion within a microcatheter) and forming a generally cylindrical structure in the expanded configuration in the absence of external forces (figure 1).
Applicant’s arguments and amendments, filed 3/10/21, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,076399. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose an endovascular device comprising an elongate manipulation member comprising a distal end portion; and an intervention .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter US 2013/0158592 in view of Shrivastava et al. US 2012/0083868.
Regarding claim 1, Porter discloses a medical device configured to perform an endovascular therapy, the device comprising:

an intervention member 10 comprising a proximal end portion and a plurality of sinuous members (struts 36), the sinuous members connected to form a mesh (for example, figure 2B, 6-8D), the proximal end portion being coupled with the distal end portion of the elongate manipulation member (figure 1C), the mesh having a proximal mesh end, a distal mesh end, and a mesh length from the proximal end to the distal end (figures 1C, 6-8D), the mesh being compressible to a collapsed configuration for delivery to an endovascular treatment site (paragraph 0034) through a catheter 18 (figure 1B) and being self-expandable from the collapsed configuration to an expanded configuration (paragraph 0035), the mesh being generally cylindrical in the absence of external forces (the mesh being self expandable, paragraph 0035, and may have constant or variable diameter, paragraph 0067, additionally at least a portion of the mesh may be cylindrical within a variable section, or alternatively the mesh may still be considered generally cylindrical even if slightly tapered along), each sinuous member comprising a plurality of oscillations (for example, figure 7A), and wherein, from a first location to a second location along the mesh, an amplitude of the oscillations of each sinuous member increases in a distal direction (mesh has a tapered diameter, figure 7A, various methods allow for a tapered diameter including increasing the width of the struts, paragraph 0067), the first and second locations being longitudinally separated by a distance that is more than half of the mesh length (annotated figure 7A below).

    PNG
    media_image1.png
    145
    563
    media_image1.png
    Greyscale

Porter fails to disclose the mesh having a first lateral edge extending between the proximal mesh end and the distal mesh end, a second lateral edge opposite the first lateral edge, the second 
Shrivastava et al. teaches a similar elongate manipulation member 12 and intervention member 16 (figure 1) for implanting into a vessel, the intervention member having a first lateral edge and a second lateral edge opposite the first lateral edge (edges 22, 24), the first and second lateral edges extending between a proximal mesh end and a distal mesh end being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration (paragraph 0013, 0037, 40; self-expanding member 16 may be modified by overlapping the edges to form a volume-reduced form having a generally coiled, tubular configuration for insertion within a microcatheter for delivery to the target location) and forming a generally cylindrical structure in the expanded configuration in the absence of external forces (figure 1, paragraph 0040, 0042, upon expansion the intervention member may expand to the varying sizes of an inner wall of a vessel depending on the degree of overlap in the overlapping zone 26, the inner wall of a vessel may be generally cylindrical), the overlapping portion may further allow additional grip or retention due to the multiple layers (paragraph 0042).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Porter with overlapping lateral edges, as taught by Shrivastava et al. to provide a volume-reduced configuration for the intervention member to be placed within a delivery, to allow for varying diameter vessels by changing degree of the overlapping portion upon expansion, and to provide additional grip or retention of the device within the vessel.
Regarding claim 2, Porter discloses the amplitude of the oscillations increases distally at a constant rate per unit length (figure 7A, paragraph 0067, the struts or oscillations may progressively be shortened to produce the tapered structure).

Regarding claim 7, Porter discloses medical device configured to perform an endovascular therapy, the device comprising:
an elongate manipulation member 20 comprising a distal end portion (figure 1C); and
an intervention member 10 comprising a proximal end portion and a plurality of struts forming a mesh (figure 1C, figure 7A), the proximal end portion being coupled with the distal end portion of the elongate manipulation member (figure 1C), the mesh comprising a plurality of generally longitudinally arranged rows of cells and having a proximal mesh end, a distal mesh end, and a mesh length from the proximal end to the distal end (figure 7A), the mesh being compressible to a collapsed configuration for delivery to an endovascular treatment site (paragraph 0034) through a catheter 18 (figure 1B) and being self-expandable from the collapsed configuration to an expanded configuration (paragraph 0035), the mesh being generally cylindrical in the absence of external forces (the mesh being self expandable, paragraph 0035, and may have constant or variable diameter, paragraph 0067, additionally at least a portion of the mesh may be cylindrical within a variable section, or alternatively the mesh may still be considered generally cylindrical even if slightly tapered along), a reference line for each row of at least three cells, each reference line passing through all intersections of adjacent cells in the corresponding row, and adjacent references lines diverging distally (annotated figure 7A below, shows three diverging reference lines extending through the intersections of adjacent 
    PNG
    media_image2.png
    154
    640
    media_image2.png
    Greyscale

Porter fails to disclose the mesh having a first lateral edge extending between the proximal mesh end and the distal mesh end, a second lateral edge opposite the first lateral edge, the second lateral edge extending between the proximal mesh and the distal end mesh, the first and second lateral edges being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration.
Shrivastava et al. teaches a similar elongate manipulation member 12 and intervention member 16 (figure 1) for implanting into a vessel, the intervention member having a first lateral edge and a second lateral edge opposite the first lateral edge (edges 22, 24), the first and second lateral edges extending between a proximal mesh end and a distal mesh end being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration (paragraph 0013, 0037, 40; self-expanding member 16 may be modified by overlapping the edges to form a volume-reduced form having a generally coiled, tubular configuration for insertion within a microcatheter for delivery to the target location) and forming a generally cylindrical structure in the expanded configuration in the absence of external forces (figure 1, paragraph 0040, 0042, upon expansion the intervention member may expand to the varying sizes of an inner wall of a vessel depending on the degree of overlap in the overlapping zone 26, the inner wall of a vessel may be generally cylindrical), the overlapping portion may further allow additional grip or retention due to the multiple layers (paragraph 0042).

Regarding claim 8, Porter discloses a first location along the mesh and a second location along the mesh being longitudinally separated by a distance that is more than half of the mesh, and wherein between the first and second locations, all of the reference lines continuously diverge from each adjacent reference line (figure 7A with annotated reference lines, above).
Regarding claims 9 and 10, Porter discloses wherein at least one or all of the reference lines are straight (figure 7A with annotated reference lines, above).
Regarding claims 11-13, Porter discloses each row extends from a first location to a second location along the mesh, the first and second locations being longitudinally separated by a distance that is more than half, at least two thirds, or at least three quarters of the mesh length (figure 7A, can consider the proximal end and distal end of the mesh the first and second location).
Regarding claims 15, 19 and 20, Porter discloses a medical device configured to perform an endovascular therapy, the device comprising:
an elongate manipulation member 20 comprising a distal end portion (figure 1C); and
an intervention member 10 comprising a proximal end portion and a plurality of struts forming a mesh defining a plurality of cells (figures 3), the proximal end portion being coupled with the distal end portion of the elongate manipulation member (figure 1C), the mesh having a proximal mesh end, a distal mesh end, and a mesh length from the proximal end to the distal end (figure 3), the mesh being compressible to a collapsed configuration for delivery to an endovascular treatment site (paragraph 0034) through a catheter 18 (figure 1B) and being self-expandable from the collapsed generally cylindrical even if slightly tapered along), and wherein, from a first location to a second location along the mesh, each cell distally adjacent to another cell has a strut that is more deflectable than a strut of the another cell (figure 3, portion 50 discloses the struts forming angles that are increasingly larger or more deflectable).  Porter discloses having intervention members being constant diameter or tapered (paragraph 0067) and having regions of the member having different configurations to provide different radial strengths throughout the intervention member or cage (paragraph 0047), having different widths and/or thicknesses or size or length (paragraph 0047), does not explicitly disclose the first and second locations being longitudinally separated by a distance that is more than half, at least two thirds, or at least three quarters of the mesh length.  However, it would have been obvious to one having ordinary skill in the art to provide the desired radial strengths throughout the proximal and  distal portion since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Porter fails to disclose the mesh having a first lateral edge extending between the proximal mesh end and the distal mesh end, a second lateral edge opposite the first lateral edge, the second lateral edge extending between the proximal mesh and the distal end mesh, the first and second lateral edges being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration.
Shrivastava et al. teaches a similar elongate manipulation member 12 and intervention member 16 (figure 1) for implanting into a vessel, the intervention member having a first lateral edge and a second lateral edge opposite the first lateral edge (edges 22, 24), the first and second lateral edges 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Porter with overlapping lateral edges, as taught by Shrivastava et al. to provide a volume-reduced configuration for the intervention member to be placed within a delivery, to allow for varying diameter vessels by changing degree of the overlapping portion upon expansion, and to provide additional grip or retention of the device within the vessel.
Regarding claims 16, 17, Porter discloses from the first location to the second location (proximal end location to the distal end location), each cell distally adjacent to another cell has a strut with a smaller cross sectional dimension than has a strut of the another cell (the width or thickness of the struts 36 of each cell 30 along the length may be progressively increased, paragraph 0067).
Regarding claims 18, Porter discloses wherein circumferentially adjacent struts have substantially the same cross sectional dimension (for example, each region will include at least one circumferential band 44 of cells, paragraph 0046, indicating that the circumferential band of cells will be at least substantially the same dimension but may vary from a proximal or distal end of the device).

1, 3-5, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyodoh et al. US 2003/0040772 in view of Shrivastava et al. US 2012/0083868.
Regarding claims 1, 4, 5, Hyodoh et al. discloses medical device configured to perform an endovascular therapy, the device comprising:
an elongate manipulation member 172 comprising a distal end portion (figure 12); and
an intervention member 150 comprising a proximal end portion and a plurality of sinuous members (figure 6), the sinuous members connected to form a mesh (figure 6, wires in a weave configuration, paragraph 0297), the proximal end portion being coupled with the distal end portion of the elongate manipulation member (for example, figure 12), the mesh having a proximal mesh end, a distal mesh end, and a mesh length from the proximal end to the distal end (length of filter 150, figure 6), the mesh being compressible to a collapsed configuration for delivery to an endovascular treatment site through a catheter and being self-expandable from the collapsed configuration to an expanded configuration (paragraph 0317, with delivery system as shown in figure 3), the mesh forming a generally cylindrical structure in the expanded configuration in the absence of forces (figure 6, 9, 10, at least a portion of the mesh forms a cylindrical portion or structure 140), each sinuous member comprising a plurality of oscillations (figure 6), and wherein, from a first location to a second location along the mesh, an amplitude of the oscillations of each sinuous member increases in a distal direction (tapered outwardly towards the end 140), the first and second locations being longitudinally separated by a distance that is more than half of the mesh length, at least two thirds or at least three quarters of the mesh (can be considered a location near the proximal and distal ends of the mesh).
Hyodoh et al. fails to disclose the mesh having a first lateral edge extending between the proximal mesh end and the distal mesh end, a second lateral edge opposite the first lateral edge, the second lateral edge extending between the proximal mesh and the distal end mesh, the first and second 
Shrivastava et al. teaches a similar elongate manipulation member 12 and intervention member 16 (figure 1) for implanting into a vessel, the intervention member having a first lateral edge and a second lateral edge opposite the first lateral edge (edges 22, 24), the first and second lateral edges extending between a proximal mesh end and a distal mesh end being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration (paragraph 0013, 0037, 40; self-expanding member 16 may be modified by overlapping the edges to form a volume-reduced form having a generally coiled, tubular configuration for insertion within a microcatheter for delivery to the target location) and forming a generally cylindrical structure in the expanded configuration in the absence of external forces (figure 1, paragraph 0040, 0042, upon expansion the intervention member may expand to the varying sizes of an inner wall of a vessel depending on the degree of overlap in the overlapping zone 26, the inner wall of a vessel may be generally cylindrical), the overlapping portion may further allow additional grip or retention due to the multiple layers (paragraph 0042).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hyodoh et al. with overlapping lateral edges, as taught by Shrivastava et al. to provide a volume-reduced configuration for the intervention member to be placed within a delivery, to allow for varying diameter vessels by changing degree of the overlapping portion upon expansion, and to provide additional grip or retention of the device within the vessel.

Regarding claim 3, Hyodoh et al. discloses the frequency of the oscillations increasing distally (figure 6, within portion 140).

an elongate manipulation member 172 comprising a distal end portion (figure 12); and
an intervention member 150 comprising a proximal end portion and a plurality of struts forming a mesh (figure 6, 8, wires in a weave configuration, paragraph 0297), the proximal end portion being coupled with the distal end portion of the elongate manipulation member(figure 12), the mesh having a proximal mesh end, a distal mesh end, and a mesh length from the proximal end to the distal end (length of filter 150, figure 6, 8), the mesh being compressible to a collapsed configuration for delivery to an endovascular treatment site through a catheter and being self-expandable from the collapsed configuration to an expanded configuration (paragraph 0317, with delivery system as shown in figure 3), the mesh forming a generally cylindrical structure in the expanded configuration in the absence of forces (figure 6, 9, 10, at least a portion of the mesh forms a cylindrical portion or structure 140), and wherein, from a first location to a second location along the mesh, each cell distally adjacent to another cell has a strut that is more deflectable than a strut of the another cell, the first and second locations being longitudinally separated by a distance that is more than half of the mesh length, at least two thirds of the mesh or at least three quarters of the mesh (the struts moving from one end 144 to the distal end 142 are more deflectable as they are further expanded to form the tapered configuration).
Hyodoh et al. fails to disclose the mesh having a first lateral edge extending between the proximal mesh end and the distal mesh end, a second lateral edge opposite the first lateral edge, the second lateral edge extending between the proximal mesh and the distal end mesh, the first and second lateral edges being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration.
Shrivastava et al. teaches a similar elongate manipulation member 12 and intervention member 16 (figure 1) for implanting into a vessel, the intervention member having a first lateral edge and a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hyodoh et al. with overlapping lateral edges, as taught by Shrivastava et al. to provide a volume-reduced configuration for the intervention member to be placed within a delivery, to allow for varying diameter vessels by changing degree of the overlapping portion upon expansion, and to provide additional grip or retention of the device within the vessel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Henkes et al. US 2005/0209678 teaches an implant having a first lateral edge 7 and a second lateral edge 8 opposite the first lateral edge, the first and second lateral edges extending between a proximal mesh end and a distal mesh end being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration (figure 6b) and forming a generally cylindrical structure in the expanded configuration in the absence of external forces (paragraph 0053-.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/C.C.L/Examiner, Art Unit 3771  

/DIANE D YABUT/Primary Examiner, Art Unit 3771